Case 5:20-cv-00054 Document 10 Filed on 04/21/20 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

Division Laredo Case Number 5:20-cv-00054

 

 

 

 

RAUL GARZA MARROQUIN, RAFAEL OLVERA AMEZCUA, and GIORGE GONZALEZ

 

versus

 

JOSE GARCIA LONGORIA, JR., Officer in Charge, Port Isabel Service Processing Center; MARIO GARCIA,
Warden, Webb County Detention Center; JAVIER ALEMAN, Warden, Rio Grande Detention Center; et al.

 

 

 

 

 

 

 

Lawyer's Name Carolyn O'Connor
Firm Texas Civil Rights Project (TCRP)
Street 1017 W. Hackberry Ave.
City & Zip Code Alamo, TX 78516
Telephone & Email (609) 240-1928 / carrie@texascivilrightsproject.org
Licensed: State & Number Connecticut Bar Number: 441082
Federal Bar & Number
Name of party applicant seeks to RAUL GARZA MARROQUIN
appear for:
Has applicant been sanctioned by any bar association or court? Yes No v

On a separate sheet for each sanction, please supply the full particulars.

 

 

; . ; s/ Carolyn O'Connor
Dated: April 21, 2020 Signed:

 

 

 

The state bar reports that the applicant’s status 1s:

 

 

Dated: Clerk’s signature

 

 

 

Order

 

 

This lawyer is admitted pro hac vice.

 

Dated:

 

 

United States District Judge
